              Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.77 Page 1 of 13
AO 2458 (CASD Rev. 1/ 19) Judgment in a Criminal Case



                                         UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                    V.                              (For Offenses Committed On or After November I, 1987)
          JUAN ANTONIO CASTRO-OSUNA (1)
                                                                       Case Number:         3:19-CR-04218-W

                                                                    Norma A Aguilar
                                                                    Defendant's Attorney
USM Number                          87473-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)            One of the Indictment

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                 Count
46:70503(a)(l ); 18:2 - Possession Of Marijuana With Intent To Distribute On Board A                                    1
                        Vessel; Aiding and Abetting




    The defendant is sentenced as provided in pages 2 through                 5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

IZI Count(s)         remaining                                are         dismissed on the motion of the United States.

1ZJ   Assessment : $100.00



IZI   JVTA Assessment* : $ 5000-Waived


      *Justice for Victims of Trafficking Act of2015 , Pub. L. No. 114-22.
IZI No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    September 21. 2020


                                                                    HON . THOMAS J.
                                                                    UNITED STATES
           Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.78 Page 2 of 13
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JUAN ANTONIO CASTRO-OSUNA (1)                                           Judgment - Page 2 of 5
CASE NUMBER:              3: l 9-CR-04218-W




                                                  IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Twenty-One (21) months




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant must surrender to the United States Marshal for this district:
      •     at                             A.M.              on
      •     as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at                                      , with a certified copy of this judgment.
     - - - - - - -- - - - -


                                                               UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3:19-CR-04218-W
                  Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.79 Page 3 of 13
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               JUAN ANTONIO CASTRO-OSUNA (1)                                                 Judgment - Page 3 of 5
     CASE NUMBER:             3: 19-CR-04218-W

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal , state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 8 drug tests per month during the term of supervision, unless otherwise ordered by the court.
            • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
               risk of future substance abuse. (check if applicable)
4.    •   The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   ~ The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901 , et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              3:19-CR-04218-W
               Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.80 Page 4 of 13
 AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

  DEFENDANT:                  JUAN ANTONIO CASTRO-OSUNA (1)                                                          Judgment - Page 4 of 5
  CASE NUMBER:                3:19-CR-04218-W

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant ' s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. ,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers ).

11 . The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without frrst getting the permission of the court.

12. lfthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13 . The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                      3: 19-CR-04218-W
            Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.81 Page 5 of 13
AO 245B (CASO Rev. 1/1 9) Judgment in a Criminal Case

DEFENDANT:              JUAN ANTONIO CASTRO-OSUNA (I)                                        Judgment - Page 5 of 5
CASE NUMBER:            3:19-CR-04218-W

                                SPECIAL CONDITIONS OF SUPERVISION


     1. The defendant shall not illegally enter the United States of America during the term of supervised release

II




                                                                                                3: 19-CR-04218-W
                  Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.82 Page 6 of 13
AO 245 SOR        (Rev. 09/ 15) Judgment in a Criminal Case
                  Attachment (Page I) - Statement of Reasons

DEFENDANT:                  ARAMANDO FLORES (1)
CASE NUMBER:                19CR2166-W
DISTRICT:                   SOUTHERN DISTRICT OF CALIFORNIA
                                                            STATEMENT OF REASONS
                                                                     (Not for Public Disclosure)            .
        Sections I, II, Ill, JV, and VII of the Statement of Reasons form must be completed in all f elony and Class A misdemeanor cases.

I.      COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

        A. D The court adopts the presentence investigation report without change.
        8. ~ The court adopts the presentence investigation report with the following changes: (Use Section VIII if necessary)
                  (Check all that apply and specify court determination, findings, or comments, referencing paragraph numbers in the presentence report)
             1.   J2q   Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                        summari=e t: ; ;an: ~ ~1 ;;::()tol ~~se            ~J      t1-)°r ~ e1 J t : t ; :ar f t M sJI</ ~IY           Ti


             2.   D     Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                        summari=e the changes, including changes to victim-related adj ustments, role in the offense, obstruction of justice, multiple counts, or acceptance of
                        responsibility)                                                            '




             3.   ~ Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                        summari=e the changes, including changes to criminal hist°JJ!}:_egory or scores, career offender status, or criminal livelihood determ inations)
                                  C.Rl l-'-1. HI.(,', t > ~        -0\if.~ ,-                 VS   ;:u:-
             4.   D     Additional Comments or Findings: (include comments or fac tual findings concerning any information in the presentence report,
                        including info rmation that the Federal Bureau of Prisons may rely on when ii makes inmate classification, designation, or programming decisions;
                        any other rulings on disputed portions of the presentence investigation report; identification of those portions of the report in dispute but for which a
                        court determination is unnecessary because the matter will not affect sentencing or the court will not consider it)

        C.   D    The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
                  Applicable Sentencing Guideline: (if more than one guideline applies, list the guideline producing the highest offense level)

II.     COURT FINDINGS ON MANDATORY MINIMUM SENTENCE (Check all that apply)

        A.   D    One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
                  above the applicable mandatory minimum term.
        8.   D    One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
                  the mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:

                  D     findings of fact in this case: (Specify)

                  D     substantial assistance (18 u.s.c. § 3553(e))
                  D     the statutory safety valve (18 u.s.c. § 3553(1))
        C. ~ No count of conviction carries a mandatory minimum sentence.

 Ill.   COURT DETERMINATION OF GUIDELINE RANGE:                                      (BEFORE DEPARTURES OR VA RIA NCES)

        Total Offense Level:
        Criminal History Category:
        Guideline Range : (after application of §5G I. I and §5G l .2) _ _ __,_/_,_v-t)
                                                                                    -'C.__ _ _ to _ /             ~                   months
        Supervised Release Range:                 /          to -==3=---- years
        Fine Range: $    .1.ti k.. . to $ ~-V'.ll-)L__
         ~ Fine waived or below the guideline range because of inability to pay.
•                    Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.83 Page 7 of 13
AO245 SOR            (Rev. 09/15) Judgment in a Criminal Case                                                              Not for Public Disclosure
                     Attachment (Page 2) - Statement of Reasons

DEFENDANT:   ARAMANDO FLORES (I)
CASE NUMBER: 19CR2166-W
DISTRICT:    SOUTHERN DISTRICT OF CALIFORNIA
                                                              STATEMENT OF REASONS
IV.      GUIDELINE SENTENCING DETERMINATION (Check all that apply)
         A.     D    The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
                     does not exceed 24 months.
         B.     D    The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
                     exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section VIII if necessary)

         C. ~ The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.
                      (A lso complete Section V)
         D.    ~     The court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (Also complete Section VI)

V.       DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (If applicable)

         A. The sentence imposed departs: (Check only one)
            D above the guideline range
               ;g1
                below the guideline range

         B. Motion for departure before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)
            I . Plea Agreement
                D binding plea agreement for departure accepted by the court .
                £f plea agreement for departure, which the court finds to be reasonable
                     'tJ
                    plea agreement that states that the government will not oppose a defense departure motion
            2. Motion Not Addressed in a Plea Agreement
                D government motion for departure
                D defense motion for departure to which the government did not object
                D defense motion for departure to which the government objected
                D joint motion by both parties
            3. Other
                D Other than a plea agreement or motion by the parties for departure
          C.     Reasons for departure: (Check all that apply)

     • 4Al.3         Criminal History Inadequacy      •              SK2.I  Death                   •   SK2.12 Coercion and Duress

     • SHI.I         Age                              •              SK2.2  Physical Injury         •   SK2.13 Diminished Capacity

     • SHl.2         Education and Vocational Skills
                                                      •              SK2.3  Extreme Psychological
                                                                            Injury
                                                                                                    •   SK2 .14 Public Welfare


     • SHl.3         Mental and Emotional Condition •                SK2.4 Abduction or Unlawful
                                                                            Restraint
                                                                                                    •   SK2.16 Voluntary Disclosure of Offense


     • SHl.4         Physical Condition               •              SK2.S Property Damage or
                                                                            Loss                    •   SK2 .17 High-Capacity Semiautomatic Weapon

     • SHl.6
          SHl.5      Employment Record                •              SK2.6 Weapon                   •   SK2 . 18 Violent Street Gang

     •               Family Ties and Responsibilities
                                                      •              SK2 .7 Disruption of
                                                                            Government Function     •   SK2.20 Aberrant Behavior

     • SHI.II
          SH 1.11    Military Service                 •              SK2.8 Extreme Conduct          •   5K2.21   Dismissed and Uncharged Conduct

     •[ _ SKI.I      Charitable Service/Good Works •                 5K2.9 Criminal Purpose         •   SK2.22   Sex Offender Characteristics

                                                      •              SK2.10 Victim ' s Conduct      •   SK2.23   Discharged Terms of Imprisonment
          SK2.0                                       •              SK2.11 Lesser Harm             •   SK2.24   Unauthorized Insignia
                                                                                                    •   5K3.l    Early Disposition Program (EDP)
     D    Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the Guidelines Manual: (see "List of
          Departure Provisions " following the Index in the Guidelines Man ual.) (Please specify)




              D. State the basis for the departure.           (Use Section Vffl   if necessary)
•                   Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.84 Page 8 of 13
    A0245 SOR        (Rev. 09/15) Judgment in a Criminal Case                                                           Not for Public Disclosure
                     Attachment (Page 3) -   Statement of Reasons


    DEFENDANT:              ARAMANDO FLORES (I)
    CASE NUMBER:            19CR2166-W
    DISTRICT:               SOUTHERN DISTRICT OF CALIFORNIA
                                                            STATEMENT OF REASONS
    VI.   COURT DETERMINATION FOR A VARIAN CE (If applicable)
          A. The sentence imposed is: (Check only one)
             Q above the guideline range
                mbelow the guideline range

          8 . Motion for a variance before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)
              1. Plea Agreement
                  D binding plea agreement for a variance accepted by the court
                  D plea agreement for a variance, which the court finds to be reasonable
                  D plea agreement that states that the government will not oppose a defense motion for a variance
              2. Motion Not Addressed in a Plea Agreement
                  D government motion for a variance
                     g._.
                      defense motion for a variance to which the government
                  D defense motion for a variance to which the government o
                  D joint motion by both parties
              3. Other
                  D Other than a plea agreement or motion by the parties for a variance
          C.    18 U.S.C. § 3553(a) and other reason(s) for a variance (Check all that apply)
                D The nature and circumstances of the offense pursuant to 18 U.S .C. § 3553(a)(l):
                    D Mens Rea                         D Extreme Conduct                      D Dismissed/ Uncharged Conduct
                    D Role in the Offense              D Victim Impact
                    D General Aggravating or Mitigating Factors: (Specify)
                D     The history and characteristics of the defendant pursuant to 18 U.S .C. § 3553(a)(I ):
                     D    Aberrant Behavior                 D Lack of Youthful Guidance
                     D    Age                               D Mental and Emotional Condition
                     D    Charitable Service/Good           D Military Service
                           Works
                     D    Community Ties                    D Non-Violent Offender
                     D     Diminished Capacity              D Physical Condition
                     D     Drug or Alcohol Dependence D Pre-sentence Rehabilitation
                     D     Employment Record                D Remorse/Lack of Remorse
                     D     Family Ties and                  D Other: (Specify)
                           Responsibilities
                      D Issues with Criminal History: (Specify)
                f:Jij To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense
                <     (18 U.S.C. _Q 3553(a)(2)(A))
                ~ To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
                0     To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
                D To provide the defendant with needed educational or vocational training (18 USC.§ 3553(a)(2)(D))
                D To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))
                D To provide the defendant with other correctional treatment in the most effective manner (18 USC.§ 3553(a)(2)(D))
                [g.. To avoid unwarranted sentencing disparities among defendants ( 18 U.S.C. § 3553(a)(6)) (Specify in section D)
                D To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
                leS, Acceptance of Responsibility           D Conduct Pre-trial/On Bond D Cooperation Without Government Motion for
                                                                                                    Departure
                D Early Plea Agreement                      D Global Plea Agreement
                D Time Served (not counted in sentence) D Waiver of Indictment                  ~ Waiver of Appeal
                D Policy Disagreement with the Guidelines (Kimbrough v. U.S. , 552 U.S. 85 (2007): (Specify)
             D Other: (Specify)               Go \J \. \:> .-- J    o/
          D. State the basis for a variance. (Use Section VIII if necessary)
             ;.

,,.                         Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.85 Page 9 of 13
      AO245 SOR              (Rev. 09/15) Judgment in a Criminal Case                                                          Not for Public Disclosure
                             Attachment (Page 4) - Statement of Reasons


      DEFENDANT:                  ARAMANDO FLORES (I)
      CASE NUMBER:                19CR2166-W
      DISTRICT:                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                  STATEMENT OF REASONS
      VII.        COURT DETERMINATIONS OF RESTITUTION

                  A.   ~ Restitution not applicable.

                  B.   Total amount of restitution: $

                  C.   Restitution not ordered: (Check only one)

                       1.    0    For offenses for which restitution is otherwise mandatory under 18 U .S.C. § 3663A, restitution is not ordered because
                                  the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).
                       2.    0    For offenses for which restitution is otherwise mandatory under 18 U .S.C. § 3663A, restitution is not ordered
                                  because determining complex issues of fact and relating them to the cause or amount of the victims' losses would
                                  complicate or prolong the sentencing process to a degree that the need to provide restitution to any victim would be
                                  outweighed by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(8).
                       3.    D    For other offenses for which restitution is authorized under 18 U .S.C. § 3663 and/or required by the sentencing
                                  guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
                                  from the fashioning ofa restitution order outweigh the need to provide restitution to any victims under 18 U .S.C. §
                                  3663(a)(I )(B)(ii).                                                           .
                       4.    D    For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
                                  3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)(5)).
                       5.    D    For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259 , 2264, 2327 or
                                  3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
                                  restitution order ( 18 U.S.C. § 3664(g)(I )).
                       6.    D    Restitution is not ordered for other reasons: (Explain)

                  D.   0     Partial restitution is ordered for these reasons: (/8 USC.§ 3553(c))



      VIII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (If applicable)




                                                                                                            tJ,~
      Defendant's Soc. Sec. No.:                                                           Date of Imposition of Judgment:     _9_/2_ 1/_2_02_0_ _ _ _ __


      Defendant's Date of Birth:
                                                                                           Signature of Jud~          r

                                                                                           Honorable Thomas J. Whelan, U.S. District Jud e
      Defendant's Residence                                                                Name and Title of Judge
      Address:
                                                                                            Date:·     --=--9'-'-
                                                                                                              /2__1---
                                                                                                                    /2---0-=
                                                                                                                           2--=--
                                                                                                                             0 _ _ _ _ _ _ _ _ _ _ _ __

      Defendant's Mailing
      Address:
                    Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.86 Page 10 of 13
AO 245 SOR           (Rev. 09/15) Judgment in a Criminal Case
                     Attachment (Page I) - Statement of Reasons

DEFENDANT:                     JUAN ANTONIO CASTRO-OSUNA (I)
CASE NUMBER:                   19CR4218-W
DISTRICT:                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                STATEMENT OF REASONS
                                                                          (Not for Public Disclosure)
      Sections I, II, Ill, IV, and VII of the Statement of Reasons form must be completed in al/felony and Class A misdemeanor cases.

I.    COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

      A.     D       The court adopts the presentence investigation report without change.
      B.     J29_    The court adopts the presentence investigation report with the following changes: (Use Section VJ// if necessary)
                     (Check all that apply and specify court determination, findings, or comments, referencing paragraph numbers in the presentence report)
             I.      t:8f__ Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (b riefly
                           summari=e the changes, including changes to base <JIFnse level, or specific offense characteristics)
                                   o-l\ i<•0·"1      vrl- LV~    f"~\_.f~ •(tfJ- .;/ fl-vS',4
                                     fM J\,-1\~ ?-'-         r" ;}-i) / .. ( ('b)(Jj(c}- tf'/ n.v SJ/J                 -fll£A-       ~r-
             2.     c:[j   Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                           summarize the changes, including changes to victim-related adjustments, role in the offense, obstruction ofjustice, multiple counts, or acceptance of
                           responsibility)                 ;;=:.  ~ / ---.         r .....,,   .L          (';    .,., vLA. ~
                                            '2._~.; l..4f_ ") '.5 ~ , -        - ~ . Loe..3 ! \'.l.!Lv , 1 .;..., "'-


             3.      D     Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                           summari=e the changes, including changes to criminal history category or scores, career offender status, or criminal livelihood determinations)




             4.      D     Additional Comments or Findings: (include comments or factual fin dings concerning any information in the presentence report,
                           including information that the Federal Bureau of Prisons may rely on when it makes inmate classification, designation, or programming decisions;
                           any other rulings on disp uted p ortions of the presentence investigation report; identification of those portions of the report in dispute but fo r which a
                           court determination is unnecessary because the matter will not affect sentencing or the court will not consider it)

      C.     D       The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
                     Applicable Sentencing Guideline: (if more than one guideline applies, list the guideline producing the highest offense level)

II.   COURT FINDINGS ON MANDATORY MINIMUM SENTENCE (Check all that apply)

      A.     D       One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
                     above the applicable mandatory minimum term.
      B.     181_    One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
                     the mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on :

                     D     findings of fact in this case: (Specify)

                     D     substantial assistance (18 us e.§ 3553(e))
                    ~ the statutory safety val~e (1 8 us e.§ 3553(/))

      C.     D       No count o·f conviction carries a mandatory minimum sentence.

HI.   COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VA RIANCES)

      Total Offense Level :                                       17
      Criminal History Category:                                      ~
      Guideline Range : (after application of§5G/ .l and §5Gl .2)                           a4-=          to $v                            months
      Supervised Release Range:               -3         to     Lt F ct,. years
      Fine Range : $      / O J(_       to $     'zJJL
      ~ Fine waived or below the guideline range because of inability to pay.
                      Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.87 Page 11 of 13
AO245 SOR             (Rev. 09/15) Judgment in a Criminal Case                                                                 Not for Public Disclosure
                      Attachment (Page 2) - Statement of Reasons


DEFENDANT:   JUAN ANTONIO CASTRO-OSUNA (I)
CASE NUMBER: 19CR4218-W
DISTRICT:    SOUTHERN DISTRICT OF CALIFORNIA
                                                             STATEMENT OF REASONS
IV.      GUIDELINE SENTENCING DETERMINATION (Check all that apply)
         A.     D     The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
                      does not exceed 24 months.
         B.     D     The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
                      exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section Vil/ if necessary)

         C. ~ The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.
                      (A lso complete Section V)
         D.     0     The court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (A lso complete Section VI)

V.       DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (If applicable)
         A. The sentence imposed departs: (Check only one)
            0 above the guideline range
               £29.
                below the guideline range

         B.     Motion for departure before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)
                1. Plea Agreement
                    D binding plea agreement for departure accepted by the court
                    ~ plea agreement for departure, which the court finds to be reasonable
                    D plea agreement that states that the government will not oppose a defense departure motion
                2. Motion Not Addressed in a Plea Agreement
                    D government motion for departure
                    D defense motion for departure to which the government did not object
                    D defense motion for departure to which the government objected
                    0 joint motion by both parties
                3. Other
                    0 Other than a plea agreement or motion by the parties for departure
          C.     Reasons for departure: (Check all that apply)

     •   4Al.3        Criminal History Inadequacy
                                                       •            SK.2. 1   Death                    • SK.2.13
                                                                                                         SK2. 12 Coercion and Duress

     •   SHI.I        Age                              •            SK.2.2    Physical Injury          • SK2 . 14 Diminished Capacity

     •   SHl.2        Education and Vocational Skills  •            SK2.3     Extreme Psychological
                                                                              Injury
                                                                                                       •          Public Welfare


     •   SHl.3        Mental and Emotional Condition •              SK2.4 Abduction or Unlawful
                                                                              Restraint
                                                                                                       • SK2.16 Voluntary Disclosure of Offense
     •   SHl.4        Physical Condition               •            SK.2.S Property Damage or
                                                                              Loss                     • SK2 . 17 High-Capacity Semiautomatic Weapon
     •   SHl.5        Employment Record                •            SK2.6 Weapon                       • SK2 .18 Violent Street Gang
                                                                                                      ;a SK2.20 Aberrant Behavior
     •   SHl.6        Family Ties and Responsibilities
                                                       •            SK2 .7 Disruption of
                                                                              Government Function
     •   SHl.11       Military Service                 •            SK2.8 Extreme Conduct              • SK2.21   Dismissed and Uncharged Conduct

     •   SH 1.11      Charitable Service/Good Works •               SK2.9 Criminal Purpose             • SK2.23 Discharged Terms of Imprisonment
                                                                                                         SK2.22 Sex Offender Characteristics

     •   SKI.I        Substantial Assistance
                                                       •            SK.2 . 10 Victim ' s Conduct       • SK2.24 Unauthorized Insignia
     •   SK.2.0       Aggravating/Mitigating
                                                       •            SK.2. 11 Lesser Harm               • SK3 . I Early Disposition Program (EDP)
                      Circumstances                                                                    •
     0   Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the Guidelines Manual : (see "List of
         Departure Provisions " fo llow ing the Index in the Guidelines Manual.) (Please specify)




              D. State the basis for the departure.          (Use Section Vlll if necessary)
              Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.88 Page 12 of 13
AO245 SOR        (Rev. 09/15) Judgment in a Criminal Case                                                             Not for Public Disclosure
                 Attachment (Page 3) - Statement of Reasons


DEFENDANT:            JUAN ANTONIO CASTRO-OSUNA (l)
CASE NUMBER:          19CR4218-W
DISTR1CT:             SOUTHERN DISTRICT OF CALIFORNIA
                                                      STATEMENT OF REASONS
VI.   COURT DETERMINATION FOR A VARIANCE                          (If applicable)
      A.The sentence imposed is: (Check only one)
         D above the guideline range
         D below the guideline range
      8.    Motion for a variance before the court pursuant to: (Check all that apply and specify reason(s) in sections C and DJ
            1. Plea Agreement
                D binding plea agreement for a variance accepted by the court
                D plea agreement for a variance, which the court finds to be reasonable
                D plea agreement that states that the government will not oppose a defense motion for a variance
            2. Motion Not Addressed in a Plea Agreement
              · D government motion for a variance
                D defense motion for a variance to which the government did not object
                D defense motion for a variance to which the government objected
                D joint motion by both parties
            3. Other
                D Other than a plea agreement or motion by the parties for a variance
      C.    18 U.S.C. § 3553(a) and other reason(s) for a variance (Check all that apply)
            D   The nature and circumstances of the offense pursuant to 18 U.S .C. § 3553(a)(I):
                D Mens Rea                          D Extreme Conduct                     D Dismissed/Uncharged Conduct
                0 Role in the Offense               D Victim Impact
                D General Aggravating or Mitigating Factors: (Specify)
            D    The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)( I):
                 D   Aberrant Behavior                 D · Lack of Youthful Guidance
                 D   Age                               D Mental and Emotional Condition
                 D   Charitable Service/Good           D Military Service
                      Works
                 D   Community Ties                    D Non-Violent Offender
                 D    Diminished Capacity              D Physical Condition
                 D    Drug or Alcohol Dependence D Pre-sentence Rehabilitation
                 D    Employment Record                D Remorse/Lack of Remorse
                 D    Family Ties and                  D Other: (Specify)
                      Responsibilities
                 0 Issues with Criminal History: (Specify)
            D    To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense
                 (18 U.S.C. i 3553(a)(2)(A))
            0    To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
            0    To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
            0    To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(a)(2)(D))
            D    To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))
            D    To provide the defendant with other correctional treatment in the most effective manner (18 U.S.C. § 3553(a)(2)(D))
            D    To avoid unwarranted sentencing disparities among defendants (I 8 U .S.C. § 3553(a)(6)) (Specify in section DJ
            D    To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
            D    Acceptance of Responsibility          O Conduct Pre-trial/On Bond D Cooperation Without Government Motion for
                                                                                               Departure
            D    Early Plea Agreement                  D Global Plea Agreement
            D    Time Served (not counted in sentence) D Waiver of Indictment              D Waiver of Appeal
            0    Policy Disagreement with the Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007): (Specify)

            D    Other: (Specify)
      D. State the basis for a variance. (Use Section Vlfl if necessary)
.                 Case 3:19-cr-04218-W Document 39 Filed 09/24/20 PageID.89 Page 13 of 13
    AO 245 SOR        (Rev. 09/15) Judgment in a Criminal Case                                                               Not for Public Disclosure
                      Attachment (Page 4) - Statement of Reasons

    DEFENDANT:              JUAN ANTONIO CASTRO-OSUNA (1)
    CASE NUMBER:            19CR4218-W
    DISTRICT:               SOUTHERN DISTRICT OF CALIFORNIA
                                                           STATEMENT OF REASONS
    VII.    COURT DETERMINATIONS OF RESTITUTION

            A.   ~ Restitution not applicable.

            B.   Total amount of restitution: $

            C.   Restitution not ordered:     (Check only one)


                 1.   D     For offenses for which restitution is otherwise mandatory under 18 U.S .C. § 3663A, restitution is not ordered because
                            the number of identifiable victims is so large as to make restitution impracticable under I 8 U.S .C. § 3663A(c)(3)(A).
                 2.   D     For offenses for which restitution is otherwise mandatory under 18 U .S.C. § 3663A, restitution is not ordered
                            because determining complex issues of fact and relating them to the cause or amount of the victims' losses would
                            complicate or prolong the sentencing process to a degree that the need to provide restitution to any victim would be
                            outweighed by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).
                 3.   0     For other offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing
                            guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
                            from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
                            3663(a)( I )(B)(ii).
                 4.   0     For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593 , 2248 , 2259, 2264, 2327 or
                            3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (I 8 U .S.C. § 3664(d)(5)).
                 5.   D     For offenses for which restitution is otherwise mandatory under 18 U.S .C. §§ 1593 , 2248, 2259, 2264, 2327 or
                            3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
                            restitution order (18 U.S .C. § 3664(g)(J )).
                 6.   0     Restitution is not ordered for other reasons : (Explain)

           D.    0    Partial restitution is ordered for these reasons:   (18   u.s. c. § 3553(c))


    VIII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE                              (If applicable)




    Defendant' s Soc. Sec. No .:                                                           Date oflmposi~            d~       912 112020

    Defendant's Date of Birth:
                                                                                           Signature of Jtfi ge

                                                                                           Honorable Thomas J. Whelan , U.S. District Judge
    Defendant's Residence
                                                                                           Name and Title of Judge
    Address :
                                                                                           Date:        9/21 /2020
                                                                                                        ------------------
    Defendant ' s Mailing
    Address :
